DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

    Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 9, 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being 
unpatentable over NAGANO: Pub. No.: US 2011/0214154 A1 (Hereinafter “NAGANO) 
in view of  LEE et al. Pub. No: US 2014/0229990 A1 (Hereinafter “LEE”).

Regarding Claim 1, NAGANO discloses an electronic apparatus comprising: 
a display (see Figure 1 and paragraph [0040]:display unit 2); 

broadcast receiver 3) comprising circuitry configured to receive a broadcast signal (see Figure 1 and paragraph [0040]: broadcast receiver 3 to receive a broadcast signal from the ground broadcast station 2102 and the satellite television broadcast station 2103.); 
 	a processor configured to control the electronic apparatus to (see Figure 1 and paragraph [0041]: The processor 1 is composed of a computer and software. The processor 1 combines a broadcast signal 101 received by the broadcast receiver 3 and image information 103b produced from the VOD server according to a preference of a viewer):
 	obtain a first broadcasting schedule information corresponding to a plurality of programs provided through a plurality of channels (see paragraph [0040]: The display unit 2 is connected to the STB 2104, and displays image information and EPG (Electronic Program Guide) information.),  
identify a first plurality of programs of which a broadcasting start point is in a first time section (see fig.2 and paragraph [0056]: programs 1-A 211- programs 2-A 211 are identified by the start time of date T1 and finish time of date T2 of the program 1-A – program 2-A), and 
 wherein the first time section is one of a plurality of time sections respectively having a predetermined time length (see fig.2 and paragraph [0056]: The start time of date T1 and finish time of date T2 of the program 1-A - program 1-A – program 2-A), and  
identify a second plurality of programs of which a broadcasting start point is in a second time section (see fig.2 and paragraph [0056]: for example, programs 1-C 213- programs 2-C 233 are identified by the start time of date T3 and finish time of date T4 of the program 1-C – program 2-C), and 
obtain time gap information, the time gap information indicating a time gap between the broadcasting end point of the first program and the broadcasting start point of a respective program included in the second plurality of programs (see fig.2 and paragraph [0054]: the processor 1 may obtain the time information 100 from the clock unit 7 to use the present time of date, or set an arbitrary time of date based on the desire of viewers., Examiner note, the time information is the reference time of date T2 which is the end point of program 1-A - program 1-A – program 2-A and he reference time of date T3 which is the start time of date T3 of programs 1-C 213- programs 2-C 233), 
wherein a broadcasting end point of the first program is in the second time section among the plurality of time sections (see fig.2: the processor 1 may obtain the time information 100 from the clock unit 7 to use the present time of date, or set an arbitrary time of date based on the desire of viewers., Examiner note, the time information is the reference time of date T2 which is the end point of program 1-A - program 1-A – program 2-A), 
select a second program of the second plurality of programs, based on the time gap information (see paragraph [0067]: the processor 1 expediently selects a program with the same channel as that of a last broadcast program in step 307, adds the program to the virtual channel 230 in step 308, and updates the reference time of date to the finish time of date of the added program in step 309),
Before and after the broadcasting of the broadcast programs 211a and 223a, advertisements 250a to 250e are broadcasted or another brief program is broadcasted in many cases.).
NAGANO fails to explicitly disclose:
obtain first recommendation levels of the first plurality of programs,
select a first program of the first plurality of programs based on the first recommendation levels, 
obtain second recommendation levels of the second plurality of programs, and
select a second program of the second plurality of programs, based on the second recommendation levels,  
In analogous art, LEE teaches:
obtain first recommendation levels of the first plurality of programs (see paragraph [0082]: a GUI showing schedule information about a recommended program provided by the display apparatus 1 according to an exemplary embodiment. The GUI 1501 may display recommended programs 1502 have a highest priority),
select a first program of the first plurality of programs based on the first recommendation levels (see paragraph [0082]: The GUI 1601 may include information 1603 of a corresponding recommended program 1602 related to the currently displayed broadcasting program 1602…..When a user selects the item 1603 of the GUI 1601, the display apparatus 1 may provide information corresponding to the selected item 1603.), 
a GUI showing schedule information about a recommended program provided by the display apparatus 1 according to an exemplary embodiment. The GUI 1501 may display recommended programs 1503 have a next highest priority), and
select a second program of the second plurality of programs, based on the second recommendation levels (see paragraph [0082]: The GUI 1601 may include information 1603 of a corresponding recommended program 1602 related to the currently displayed broadcasting program 1602…..When a user selects the item 1603 of the GUI 1601, the display apparatus 1 may provide information corresponding to the selected item 1603.), 
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the electronic apparatus of 

NAGANO with the teaching as taught by LEE in order to provide the user recommended program in a desired time by recording the recommended program according to the timeslots thereof through the schedule information. Thus, user convenience may be improved.

 	Regarding Claim 2, NAGANO in view of LEE disclose the electronic apparatus as discussed in the rejection of claim 1. LEE further discloses wherein the processor is configured to control the electronic apparatus to display information corresponding to the second broadcasting schedule information during a standby mode of the electronic apparatus (see paragraph [0080]).



	Regarding Claim 4, NAGANO in view of LEE disclose the electronic apparatus as discussed in the rejection of claim 1. LEE further discloses wherein the processor is configured to control the electronic apparatus to derive the second broadcasting schedule information from one selected between the selected programs being adjacent to each other in time (see figure 12 and paragraph [0079]) and having an overlap section (see figure 12). 

	Regarding Claim 5, NAGANO in view of LEE disclose the electronic apparatus as discussed in the rejection of claim 1. LEE further discloses use history information includes cumulative time that a user have spent in viewing a certain broadcast program, a number of times that has viewed a certain broadcast program, a number of times or cumulative time that the user has viewed or have spent in viewing a certain channel, and a number of times or cumulative time that the user has viewed or has spent in viewing the broadcast program according genres (see paragraphs [0014], [0022], [0063] and [0066]), and wherein the wherein the processor is configured to control the electronic apparatus to obtain the recommendation level based on use history information about programs that have been viewed by a user (see paragraphs [0063] and [0066]). 

Regarding Claim 9, NAGANO in view of LEE disclose the electronic apparatus as discussed in the rejection of claim 1. LEE further discloses wherein the processor is configured to control the electronic apparatus to obtain a plurality of pieces of second information based on programs selected under various time lengths of the time unit section, and select one among the plurality of pieces of second information (see figure 12 and paragraph [0079]). 

 	Regarding Claim 11, NAGANO in view of LEE disclose the electronic apparatus as discussed in the rejection of claim 1. LEE further discloses  wherein the processor is configured to control the electronic apparatus to: reproduce a first program based on selection of an item of the first program corresponding to a current point in time, provide content related to a second program different from the broadcast signal based on selection of an item of the second program corresponding to a past point in time, and display a user interface (UI) for scheduled recording or scheduled viewing of a third program based on selection of an item of the third program corresponding to a future point in time (see figure 10 and paragraph [0077]). 	
	
	Regarding Claim 12, the limitation of claim 12 corresponds to the limitation of claim 1, as a result claim 12 is being analyzed with respect to the rejection of claim 1. 

 	Regarding Claim 13, the limitation of claim 13 corresponds to the limitation of claim 2, as a result claim 13 is being analyzed with respect to the rejection of claim 2. 

	Regarding Claim 14, the limitation of claim 14 corresponds to the limitation of claim 3, as a result claim 14 is being analyzed with respect to the rejection of claim 3.

	Regarding Claim 15, the limitation of claim 15 corresponds to the limitation of claim 4, as a result claim 15 is being analyzed with respect to the rejection of claim 4.  

Regarding Claim 19, the limitation of claim 19 corresponds to the limitation of claim 8, as a result claim 19 is being analyzed with respect to the rejection of claim 8. 

Regarding Claim 20, the limitation of claim 20 corresponds to the limitation of claim 9, as a result claim 20 is being analyzed with respect to the rejection of claim 9. 
5.	Claims 6-8, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over NAGANO: Pub. No.: US 2011/0214154 A1 (Hereinafter “NAGANO) in view of LEE et al. Pub. No: US 2014/0229990 A1 (Hereinafter “LEE”), further in view of Belyaev: Pub. No.: US 2014/0259037 A1 (Hereinafter “Belyaev”).
Regarding Claim 6, NAGANO in view of LEE disclose the electronic apparatus as discussed in the rejection of claim 1. LEE further discloses wherein the processor is configured to control the electronic apparatus to obtain the recommendation level based on a user's preference (see paragraph [0076]). 
	NAGANO in view of LEE fail to explicitly disclose:
 	wherein the processor is configured to control the electronic apparatus to obtain the recommendation level based on a length of a gap between programs,
	in analogous art, Belyaev teaches:
	wherein the processor is configured to control the electronic apparatus to obtain the recommendation level based on a length of a gap between programs (see paragraph [0101]).
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the electronic apparatus of 

NAGANO in view of LEE with the teaching as taught by Belyaev in order a set of predicted video content is determined from the media sources based on user profile data that comprises user preferences and a set of behavioral data representing user control inputs received for the video content. As a result, the user relies on the taste of the broadcasting studio to provide interesting content, at available times and on available channels for viewing.

Regarding Claim 7, NAGANO in view of LEE and Belyaev disclose the electronic apparatus as discussed in the rejection of claim 6. Belyaev further discloses wherein the processor is configured to control the electronic apparatus to obtain the second information by selecting a combination of programs between which a minimum gap is present during a preset time section (see paragraph [0101]). 

Regarding Claim 8, NAGANO in view of LEE and Belyaev disclose the electronic apparatus as discussed in the rejection of claim 6. Belyaev further discloses wherein the processor is configured to control the electronic apparatus to arrange and reproduce additional content in the gap (see paragraph [0096]).

Regarding Claim 10, NAGANO in view of LEE disclose the electronic apparatus as discussed in the rejection of claim 1.
 	NAGANO in view of LEE fail to explicitly disclose:
wherein the processor is configured to control the electronic apparatus to assign the second information to a channel not used by the broadcast signal among the 
In analogous art, Belyaev teaches:
wherein the processor is configured to control the electronic apparatus to assign the second information to a custom channel not used by the broadcast signal among the plurality of channels (see paragraph [0089]), and automatically switch over to the custom channel assigned with the second information to display the program based on the schedule of the second information (see paragraph [0086]). 
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the electronic apparatus of NAGANO in view of LEE with the teaching as taught by Belyaev in order to configure a personalized video channel based on the set of user profile data to communicate the video content from the media sources at defined times, thereby provide increasingly more relevant video content recommendations and predicted scheduling content based on a user's taste and interest determined.

Regarding Claim 16, the limitation of claim 16 corresponds to the limitation of claim 5, as a result claim 16 is being analyzed with respect to the rejection of claim 5.  

	Regarding Claim 17, the limitation of claim 17 corresponds to the limitation of claim 6, as a result claim 17 is being analyzed with respect to the rejection of claim 6.

Regarding Claim 18, the limitation of claim 18 corresponds to the limitation of claim 7, as a result claim 18 is being analyzed with respect to the rejection of claim 7.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAZAR TILAHUN whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424